Title: From Thomas Jefferson to Ferdinand Grand, 11 July 1786
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris July 11. 1786.

In consequence of the within order, Commodore Jones is ready to pay the sum of 112,172₶–2s–4d, which be pleased to receive from him for the use of the United states, giving him a receipt for the specific sum on the back of the order. I shall hereafter have the honor of explaining to you the purposes to which the board of treasury have appropriated this sum. I have the honor to be with  great esteem and respect Sir your most obedient & most humble servant,

Th: Jefferson

